department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-137114-10 date date internal_revenue_service number release date index number ------------------------------------- -------------- ----------------------------- ----------------------------- in re ------- legend legend taxpayer -------------- dear ---------------- this letter responds to a letter_ruling request dated date and subsequent correspondence requesting a ruling under sec_40 of the internal_revenue_code the code facts taxpayer owns and operates a facility that uses a moderate temperature and pressure catalytic process to convert cellulosic feedstock into a liquid fuel cellulosic fuel and certain by-products such as water light gases such as hydrogen and energy to meet the operating needs of the facility cellulosic fuel will either be sold or further processed into gasoline processed gasoline diesel_fuel processed diesel_fuel and heating oil and fuel oil processed fuel oils the cellulosic feedstock is typically wood waste energy crops and agricultural residues such as corn stover switch grass and sorghum currently taxpayer uses all of the processed gasoline and processed diesel_fuel produced by the facility to test and register these fuels with the environmental protection agency epa under sec_211 of the clean air act the cellulosic fuel and processed fuel oils are not required to be registered by the epa under the clean air act upon receipt of a favorable ruling taxpayer intends to register with the internal_revenue_service as a producer of cellulosic biofuel under sec_4101 of the code plr-137114-10 taxpayer will sell cellulosic fuel processed fuel oils and once epa registration is obtained processed gasoline and processed diesel_fuel to fleet operators operating in the united_states and to u s terminal operators and refiners for resale to consumers who will use the product as a fuel within the united_states a cellulosic fuel and processed fuel oils processed fuel oils are the lower grade fuels that result from the upgrading of taxpayer’s cellulosic fuel for commercial purposes cellulosic fuel and processed fuel oils together the fuel oils are not distinct products fuel oils can be used for the same purposes as petroleum-based no fuel oil no fuel oil is suitable for use in marine diesel and other low- speed diesel engines which are internal combustion engines taxpayer anticipates that fuel oils will be sold to refiners terminal operators and purchasers for ship fleets taxpayer represents that the purchasers will mix fuel oils with petroleum-based no fuel oil fleet purchasers will use the resulting fuel oil mixture to power vessels or other machinery refiners and terminal operators will sell the resulting fuel oil mixture to persons for use as fuel predominantly in marine diesel engines b processed gasoline and processed diesel_fuel a portion of taxpayer’s cellulosic fuel is upgraded via processing in a hydrotreater or another similar refining process where it is commingled with vacuum gas oil or other petroleum feedstock such as naptha or light cycle oil vacuum gas oil and other petroleum feedstocks are products of fossil-based crude_oil refining the upgrading of the cellulosic fuel produces after separation the following processed gasoline processed diesel_fuel and processed fuel oils taxpayer will sell processed gasoline and processed diesel_fuel to refiners terminal operators and fleet users such as ground delivery or trucking companies the purchasers will mix processed gasoline with petroleum-based gasoline and will mix processed diesel_fuel with petroleum-based diesel_fuel suitable for use in an internal combustion engine fleet purchasers will use the gasoline or diesel_fuel mixture to power their vehicles or other machinery refiners and terminal operators will sell the resulting gasoline mixtures and diesel mixtures to other persons for use as fuel predominantly in vehicles using gasoline or diesel_fuel c non-alcohol fuel sediment and ash content plr-137114-10 taxpayer represents that the cellulosic fuel processed fuel oils processed gasoline and processed diesel_fuel are not alcohols determined by weight the cellulosic fuel processed fuel oils processed gasoline and processed diesel_fuel are not more than of any combination of water and sediment or more than ash content ruling requested taxpayer requests a ruling that it may claim the dollar_figure credit under sec_40 the credit with respect to its sales of cellulosic fuel processed fuel oils processed gasoline and processed diesel_fuel because the production and sale of cellulosic fuel processed fuel oils processed gasoline and processed diesel_fuel constitute qualified cellulosic biofuel production as defined in sec_40 law and analysis sec_40 provides for a cellulosic_biofuel_producer_credit the credit is allowed to a taxpayer for cellulosic biofuel that the taxpayer produces before date and sells for use or uses for a purpose described in sec_40 sec_40 provides generally that the cellulosic_biofuel_producer_credit of any taxpayer is dollar_figure for each gallon of qualified cellulosic biofuel production sec_40 defines qualified cellulosic biofuel production to mean any cellulosic biofuel which is produced_by_the_taxpayer and which during the taxable_year is i sold by the taxpayer to another person i for use by such other person in the production of a qualified cellulosic biofuel mixture in such other person’s trade_or_business other than casual off-farm production ii for use by such other person as a fuel in a trade_or_business or iii who sells such cellulosic biofuel at retail to another person and places such cellulosic biofuel in the fuel tank of such other person or ii is used or sold by the taxpayer for any purpose described in clause i sec_40 defines qualified cellulosic biofuel mixture to mean a mixture of cellulosic biofuel and gasoline or of cellulosic biofuel and a special_fuel which i is sold by the person producing such mixture to any person for use as a fuel or ii is used as a fuel by the person producing such mixture sec_40 defines cellulosic biofuel to mean for purposes of sec_40 any liquid fuel which i is produced from any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis and ii meets the registration requirements for fuels and fuel additives established by the environmental protection agency under sec_211 of the clean air act u s c plr-137114-10 sec_40 excludes from the definition of cellulosic biofuel any fuel if i more than percent of such fuel determined by weight is any combination of water and sediment ii the ash content of such fuel is more than percent determined by weight or iii such fuel has an acid number greater than under sec_40 no credit will be determined under paragraph sec_40 with respect to any taxpayer unless such taxpayer is registered with the secretary as a producer of cellulosic biofuel under sec_4101 sec_40 defines special_fuel to include any liquid fuel other than gasoline which is suitable for use in an internal combustion engine a cellulosic biofuel as noted above taxpayer’s facility converts cellulosic feedstock typically wood waste energy crops and agricultural residues such as corn stover switch grass and sorghum into cellulosic fuel cellulosic fuel is then sold or further processed into processed gasoline processed diesel_fuel and processed fuel oils thus taxpayer’s fuels are produced from a lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis taxpayer anticipates registering processed gasoline and processed diesel_fuel under sec_211 of the clean air act cellulosic fuel and fuel oils are not required to be registered by the epa under sec_211 of the clean air act the irs generally has determined that fuel meets epa’s registration requirements if the epa does not require the fuel to be registered epa requires registration only of motor_vehicle fuels and fuel additives thus because cellulosic fuel and processed fuel oils are not motor_vehicle fuels or fuel additives they meet epa’s registration requirements for purposes of sec_40 of the code taxpayer represents that cellulosic fuel processed fuel oils processed gasoline and processed diesel_fuel are not more than of any combination of water and sediment or more than ash content accordingly the cellulosic fuel and processed fuel oils are cellulosic biofuels within the meaning of sec_40 processed gasoline and processed diesel_fuel will be cellulosic biofuels within the meaning of sec_40 when they have been registered with the epa under sec_211 of the clean air act b qualified cellulosic biofuel production cellulosic fuel and processed fuel oils the fuel oils plr-137114-10 taxpayer intends to sell cellulosic fuel and processed fuel oils the fuel oils to refiners terminal operators and purchasers for ship fleets fuel oils sold to refiners and terminal operators will be mixed with no fuel no fuel oil is a special_fuel within the meaning of sec_40 the resulting fuel mixtures will then be sold by the refiners or terminal operators to any person for use as fuel thus the mixtures of fuel oils and no fuel are qualified cellulosic biofuel mixtures under sec_40 and the production and sale of the fuel oils to the refiners and terminal operators constitute qualified cellulosic biofuel production under sec_40 fuel oils sold to fleet operators will be mixed with no fuel and the mixture will be used as a fuel by the fleet operators to power ship vessels and other machinery thus the mixtures of fuel oils and no fuel are qualified cellulosic biofuel mixtures under sec_40 and the production and sale of fuel oils to fleet operators constitute qualified cellulosic biofuel production under sec_40 further fuel oils will be sold to the fleet operators for use as fuel in the fleet operators’ trade_or_business accordingly taxpayer’s production and sale of fuel oils constitute qualified cellulosic biofuel production under sec_40 processed gasoline and processed diesel_fuel taxpayer will sell processed gasoline and processed diesel_fuel to refiners terminal operators and fleet users such as ground delivery or trucking companies processed gasoline sold to refiners and terminal operators will be mixed with petroleum-based gasoline the resulting mixture will be sold by the refiners or terminal operators to any person for use as fuel thus the mixtures of processed gasoline and gasoline are qualified cellulosic biofuel mixtures under sec_40 and the production and sale of the processed gasoline to the refiners and terminal operators constitute qualified cellulosic biofuel production under sec_40 processed diesel_fuel sold to refiners and terminal operators will be mixed with petroleum-based diesel_fuel diesel_fuel is a special_fuel within the meaning of sec_40 the resulting mixture will be sold by the refiners or terminal operators to any person for use as fuel thus the mixtures of processed diesel_fuel and diesel_fuel are qualified cellulosic biofuel mixtures under sec_40 and the production and sale of the processed diesel_fuel to the refiners and terminal operators constitute qualified cellulosic biofuel production under sec_40 processed gasoline and processed diesel_fuel sold to fleet operators will be mixed with petroleum-based gasoline and diesel_fuel respectively the mixtures will be used as fuel by the fleet operators to power vehicles vessels or other machinery thus the mixtures of processed gasoline and gasoline and processed diesel_fuel and diesel_fuel are qualified cellulosic biofuel mixtures under sec_40 and the production plr-137114-10 and sale of the processed gasoline and processed diesel_fuel to fleet operators constitute qualified cellulosic biofuel production under sec_40 further processed gasoline and processed diesel_fuel are sold to the fleet operators for use as fuel in the fleet operators’ trade_or_business and accordingly constitute qualified cellulosic biofuel production under sec_40 conclusion the production and sale of cellulosic fuel processed fuel oils processed gasoline and processed diesel_fuel constitute qualified cellulosic biofuel production as defined in sec_40 provided taxpayer satisfies all of the other requirements set forth in sec_40 taxpayer will be eligible to claim the credit under sec_40 for each gallon of qualified cellulosic biofuel production the volume of processed fuel oils processed gasoline and processed diesel_fuel that is qualified cellulosic biofuel production and therefore eligible for the credit may be determined based on the use of generally accepted scientific practices this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this private_letter_ruling is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling the supporting material is subject_to verification or examination sincerely stephanie bland senior technician reviewer branch office of associate chief_counsel passthroughs special industries-
